 Case 2:17-cv-05125-MWF-PJW Document 189 Filed 06/10/20 Page 1 of 2 Page ID #:4952




1
                                                                          JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11   KST DATA, INC.,                             ) Case No. CV 17-5125-MWF (PJWx)
                                                 )
12                            Plaintiff,         )
                                                 ) JUDGMENT AFTER TRIAL
13               v.                              )
                                                 )
14                                               )
     NORTHROP GRUMMAN SYSTEMS                    )
15                                               )
     CORPORATION,                                )
16                                               )
                              Defendant.         )
17                                               )
                                                 )
18                                               )
                                                 )
19
20
21         Following a trial to the Court, the Court entered its Findings of Fact and
22   Conclusions of Law. Consistent with the Findings of Fact and Conclusions of Law, and
23   pursuant to Rules 54(a) and 58(b)(1)(C) of the Federal Rules of Civil Procedure,
24         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that judgment on the
25   merits be entered as follows:
26   ///
27   ///
28   ///



                                                 -1-
 Case 2:17-cv-05125-MWF-PJW Document 189 Filed 06/10/20 Page 2 of 2 Page ID #:4953




1         1.    As to Plaintiff KST Data, Inc.’s (“KST”) claims for breach of contract and
2               the implied covenant of good faith and fair dealing, judgment is entered in
3               favor of KST and against Defendant Northrop Grumman Systems
4               Corporation.
5         2.    Damages are awarded to KST in the amount of $3,655,569.
6         3.    KST is awarded its costs and post-judgment interest as provided by law.
7
8
     Dated: June 10, 2020
9                                                     MICHAEL W. FITZGERALD
10                                                     United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
